Case 1:16-cv-01534-JEB Document 592-3 Filed 04/19/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX TRIBE,

Plaintiffs,

Civil No. 1:16-cv-01534-JEB

and (Consolidated Case Nos.

1:16-cv-01796 and 1:17-cv-00267)

CHEYENNE RIVER SIOUX TRIBE; SARA

JUMPING EAGLE ET AL.,
Plaintiff-Intervenors,

VS.

U.S. ARMY CORPS OF ENGINEERS,
Defendant-Cross-Defendant,

and

DAKOTA ACCESS, LLP,

 

Defendant-Intervenor-Cross-Claimant.

 

DECLARATION OF JOE R. MORRISETTE IN SUPPORT OF MOTION TO
INTERVENE

 

I, Joe R. Morrisette, state and declare as follows:

1. My name is Joe R. Morrisette. I am over 21 years of age and am fully competent
and duly authorized to make this Declaration. The facts contained in this Declaration are based
on my personal knowledge and are true and correct.

de I am the Director of the North Dakota Office of Management and Budget (the
“OMB”).

3; This declaration describes the extensive, immediate harm that will befall North
Dakota and its citizens who did not assume any economic risk when the U.S. Army Corps of

Engineers (the “Corps”) approved DAPL.
Case 1:16-cv-01534-JEB Document 592-3 Filed 04/19/21 Page 2 of 4

4. North Dakota is a small state in terms of both population (47 out of 50 states, 2019
population estimates, U.S. Census Bureau) and economic output (46" out of 50 states, calendar
year 2020 — Gross Domestic Product by State, Bureau of Economic Analysis), but ranks second
out of the fifty states in terms of oil production (1.178 million barrels per day, calendar year 2020,
U.S. Energy Information Administration). As a result, North Dakota is extremely dependent upon
revenues from taxes on the extraction and production of oil and natural gas to fund government
operations and essential services to state citizens. Specifically, over twenty percent of the State’s
general fund revenues are derived directly from oil and gas taxes and fifty percent of the total of
all tax and fee revenue received by the state comes from oil and gas extraction and production
(March 2021 North Dakota legislative revenue forecast). The 2021-23 biennium legislative
revenue forecast assumes general fund revenues, excluding oil and gas taxes, of approximately
$3.6 billion. Total oil and gas tax revenues during that same time are expected to total $3.7 billion.
These revenues support programs from which all state residents benefit including education,
healthcare, law enforcement, and parks and recreation.

x North Dakota accounts for approximately 10% of the crude oil produced in the US.
However, there is limited in-state capacity for refining. Consequently, continued oil production
in North Dakota is dependent upon reasonable methods of transporting crude oil produced in the
state to out of state refining facilities. The most efficient and cost-effective method of transporting
crude oil is through existing pipeline infrastructure. The Dakota Access Pipeline transports over
40% of the crude oil produced in North Dakota. Any reduction in pipeline capacity will increase
the cost of transporting North Dakota crude oil to refining facilities.

6. The basis of taxation upon which North Dakota oil severance taxes are levied is

defined as “the price paid for the oil under an arm’s-length contract between the producer and the
Case 1:16-cv-01534-JEB Document 592-3 Filed 04/19/21 Page 3 of 4

purchaser, less, when applicable, transportation costs associated with moving the oil from the point
of production to the point of sale under the contract.” (NDCC 57-51-02.3). Consequently, any
increase in the transportation cost of crude oil lowers the basis of the North Dakota tax and
correspondingly lowers the amount of tax collected.

oi Due to North Dakota’s geographic location with significant distance to crude oil
refining facilities, a certain level of “discount” from the West Texas Intermediate crude oil
benchmark price is expected to allow for the transportation cost that is deducted before the North
Dakota tax is calculated. For the twelve-month period prior to the operation of DAPL (July 2016
through June 2017), the transportation discount averaged $7.04 per barrel. For the twelve-month
period after DAPL opening (July 2017 through June 2018), the transportation discount averaged
$4.71 per barrel, a reduction of $2.33, or 33 percent.

8. Based on the actual positive impact of DAPL operations to lower oil transportation
costs, it is apparent a corresponding negative impact on tax revenue would result from any action
that would close DAPL. The March 2021 legislative revenue forecast for the state of North Dakota
assumes oil production will average 1.05 million barrels per day over the next two-year budget
period. The closure of DAPL would reduce state revenues by at least $245,000 per day, or $179
million over the course of the July 1, 2021 through June 30, 2023 (2021-23 biennium) budget
period, assuming oil production of 1.05 million barrels per day and an increase in transportation
costs of $2.33 per barrel. The March 2021 legislative revenue forecast assumes 2021-23 biennium
oil and gas tax revenue collections will total $3.7 billion. A potential reduction of $179 million
would equal a 5% reduction in oil and gas tax revenues during that period.

9. This is likely a very conservative estimate as it is based on actual transportation

costs from 2016, 2017, and 2018, not projected costs for 2021 -- 2023. In addition, at the time
Case 1:16-cv-01534-JEB Document 592-3 Filed 04/19/21 Page 4 of 4

DAPL opened in 2017, rail capacity in North Dakota had grown to accommodate the increase in
production. It would likely take several months for rail capacity to be restored, which could
significantly increase the transportation discount during that period.

10. Another factor that could further decrease tax revenues if DAPL is closed relates to
oil production contracts in North Dakota. I understand that much of the crude oil that is transported
through DAPL is subject to binding contracts committing that production to being transported
through DAPL and not other means of transportation. See Declaration of Director Lynn D. Helms,
Exhibit 3 to the Memorandum in Support of State of North Dakota’s Opposed Motion to Intervene,
at 98. Ifthis occurs, the loss of tax revenue to the State could be much higher. Assuming 75% to
90% of Bakken crude oil production is subject to binding contracts that require transportation
through DAPL, the closure of DAPL could result in a reduction in crude oil production of 427,000
to 513,000 barrels per day for a period of 6 to 9 months. Based on the March 2021 North Dakota
legislative revenue forecast, a North Dakota crude oil price of $50 per barrel is expected. The
resulting additional loss in tax revenue to the state could range from approximately $380 million
to $690 million during that period.

cL As a state with a part-time citizen legislature that meets on a biennial basis, there
are few options available to deal with a sudden, drastic change in the state’s revenue. A long-term,
ongoing reduction in state revenues from oil and gas taxes would result in the need to significantly
reduce state services or significantly increase taxes on citizens.

12. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

  

Executed on April [7 2021, )

Joe Re Mprisfete, rn 4 '
